Case 2:15-cr-20010-NGE-EAS ECF No. 169, PageID.848 Filed 08/31/20 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,
                                                       Case No. 15-cv-20010
        Plaintiff,
                                                       Honorable Nancy G. Edmunds
v.

JEREMY ROOSEVELT LOCKETT,

        Defendant.
                                         /

OPINION AND ORDER DENYING DEFENDANT'S MOTION FOR COMPASSIONATE
                          RELEASE [162]

     Defendant Jeremy Roosevelt Lockett is currently in the custody of the Federal Bureau

of Prisons (FBOP) at Victorville. (ECF no. 162.) Pending before the Court is Defendant’s

motion requesting release from prison due to the COVID-19 pandemic. (ECF no. 162.) The

Court treats Defendant’s request as a motion for compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A). The government filed a response. (ECF nos. 164.)

        As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) provides that

     The court may not modify a term of imprisonment once it has been imposed
     except that—

     (1) in any case—

        (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
     motion of the defendant after the defendant has fully exhausted all
     administrative rights to appeal a failure of the Bureau of Prisons to bring a
     motion on the defendant’s behalf or the lapse of 30 days from the receipt of
     such a request by the warden of the defendant’s facility, whichever is earlier,
     may reduce the term of imprisonment (and may impose a term of probation
     or supervised release with or without conditions that does not exceed the
     unserved portion of the original term of imprisonment), after considering the
     factors set forth in section 3553(a) to the extent that they are applicable, if it

                                             1
Case 2:15-cr-20010-NGE-EAS ECF No. 169, PageID.849 Filed 08/31/20 Page 2 of 4




      finds that—

      (i) extraordinary and compelling reasons warrant such a reduction;
      ...
      ... and that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i). The provisions require a defendant to both satisfy the

exhaustion requirement and demonstrate that “extraordinary and compelling reasons”

warrant a sentence reduction.

     Defendant submitted an administrative remedies request at the prison dated July 16,

2020, received by the prison administration on July 30, 2020. (Gov’t’s Resp. Ex. 1, ECF

164-1.) Defendant filed his motion with this Court on July 14, 2020, prior to the date on his

request to the prison and prior to the prison’s July 30, 2020 date of receipt. The

government argues that Defendant’s motion should be denied because the defendant has

not exhausted all administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A). The

administrative exhaustion requirement is mandatory and not subject to judge-made

exceptions. See United States v. Alam, 960 F.3d 831, 833-34 (6th Cir. 2020). Despite being

mandatory, the Sixth Circuit found that this requirement does not bear on the Court's

jurisdiction. See id. at 833. Thus, as a non-jurisdictional claim processing rule, it "must be

enforced" when "properly invoked" but can be forfeited or waived by the parties in a

particular proceeding. Id. at 834. Here, the government properly invoked Defendant’s failure

to exhaust his administrative remedies– he filed his motion with this Court prior to the

prison’s receipt of his request. The Court denies his motion without prejudice.

     Even if the Court were to consider Defendant’s motion on the merits, there are no

extraordinary and compelling reasons to grant him compassionate release. Defendant


                                              2
Case 2:15-cr-20010-NGE-EAS ECF No. 169, PageID.850 Filed 08/31/20 Page 3 of 4




argues generally that he is in fear for his life while being away from his family and

concerned about his health and the possibility of catching the coronavirus, and he also

fears losing his mother to the virus due to his mother’s health conditions. The applicable

Sentencing Commission policy statement limits compassionate release to a narrow group

of defendants with “extraordinary and compelling reasons” for release in four categories:

(A) Medical Condition of the Defendant, (B) Age of the Defendant, (C) Family

Circumstances, and (D) Other Reasons “[a]s determined by the Director of the Bureau of

Prisons.” See U.S.S.G. § 1B1.13, commentary n.1. Defendant has not alleged medical

conditions of his own, nor the family circumstances under which compassionate release

may be granted. See U.S.S.G. § 1B1.13, commentary n.1. Nor has Defendant provided any

evidence to support circumstances that could be considered extraordinary and compelling.

See generally United States v. Lotts, 2020 WL 835298 (D.N.M. Feb. 20, 2020) (court

denied compassionate release motion where the defendant did not provide evidence from

which the court could “make an informed evaluation”). Defendant fails to show that these

are extraordinary and compelling reasons, even when considered under the current

circumstances, to grant compassionate release.1




      1
         If the Court had determined that Defendant was eligible for sentence reduction
based on “extraordinary and compelling reasons,” the Court would be required to
consider the factors in 18 U.S.C. § 3553(a) prior to granting a motion for compassionate
release. Those factors include the nature and circumstances of the offense, defendant’s
history and characteristics, the seriousness of the offense, the need to promote respect
for the law and provide just punishment for the offense, general and specific deterrence,
and the protection of the public. See 18 U.S.C. § 3553(a). The Court need not reach
these factors where Defendant has failed to exhaust his administrative remedies and
has not shown extraordinary and compelling reasons for modification of his sentence.

                                            3
Case 2:15-cr-20010-NGE-EAS ECF No. 169, PageID.851 Filed 08/31/20 Page 4 of 4




     III. CONCLUSION

     Defendant’s motion (ECF no. 162) is DENIED without prejudice.

     SO ORDERED.


                                 s/Nancy G. Edmunds
                                 Nancy G. Edmunds
                                 United States District Judge

Dated: August 31, 2020

I hereby certify that a copy of the foregoing document was served upon counsel of record
on August 31, 2020, by electronic and/or ordinary mail.

                                 s/Lisa Bartlett
                                 Case Manager




                                           4
